AMENDMENT NO. 12 TO LOAN AND SECURITY AGREEMENT

J.B. POINDEXTER & CO., INC.
1100 Louisiana Street
Suite 5400
Houston, Texas 77002

As of December 13, 2001

Congress Financial Corporation
1133 Avenue of the Americas
New York, New York 10036

Ladies and Gentlemen:

     Congress Financial Corporation ("Lender"), J.B. Poindexter & Co., Inc.
("Borrower"), EFP Corporation ("EFP"), Lowy Group, Inc. ("Lowy"), Magnetic
Instruments Corp. ("MIC"), Morgan Trailer Mfg. Co. ("Morgan"), Truck Accessories
Group, Inc. ("TAG"), Raider Industries Inc. ("Raider"), KWS Manufacturing
Company, Inc. ("KWS"), Universal Brixius, Inc. ("Brixius"), Morgan Trailer
Financial Corporation ("MTFC") and Morgan Trailer Financial Management, L. P.
("MTF Management", and together with EFP, Lowy, MIC, Morgan, TAG, Raider, KWS,
Brixius and MTFC, each individually sometimes referred to herein as a
"Guarantor" and, collectively, "Guarantors") have entered into certain financing
arrangements as set forth in the Loan and Security Agreement, dated as of June
28, 1996, by and among Lender, Borrower and Guarantors, as amended by Amendment
No. 1 to Loan and Security Agreement, dated May 13, 1998, Amendment No. 2 to
Loan and Security Agreement, dated as of June 30, 1998, Amendment No. 3 to Loan
and Security Agreement, dated as of June 24, 1999, Amendment No. 4 to Loan and
Security Agreement, dated as of February 25, 2000, Amendment No. 5 to Loan and
Security Agreement, dated as of March 8, 2000 ("Amendment No. 5 to Loan
Agreement"), Amendment No. 6 to Loan and Security Agreement, dated as of March
17, 2000, Amendment No. 7 to Loan and Security Agreement, dated as of September
29, 2000, Amendment No. 8 to Loan and Security Agreement, dated as of October
31, 2000, Amendment No. 9 to Loan and Security Agreement, dated March 27, 2001,
Amendment No. 10 to Loan and Security Agreement, dated as of June 29, 2001, and
Amendment No. 11 to Loan and Security Agreement, dated as of August 14, 2001
(and as heretofore amended or may hereafter be further amended, modified,
supplemented, extended, renewed, restated or replaced, the "Loan Agreement"),
together with all other agreements, documents, supplements and instruments now
or at any time hereafter executed and/or delivered by any other person, with, to
or in favor of Lender in connection therewith (all of the foregoing, together
with this Amendment and the other agreements and instruments delivered
hereunder, as the same now exist or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced, collectively, the
"Financing Agreements"). For purposes of this letter, unless otherwise defined
herein, all capitalized terms used herein, shall have the respective meanings
ascribed to them in the Loan Agreement.

     Borrower and Guarantors have requested that Lender enter into certain
amendments to the Loan Agreement. Lender is willing to agree to the foregoing,
subject to the terms and conditions contained herein.

     In consideration of the foregoing, the mutual agreements and covenants
contained in this Amendment, and other good and valuable consideration, the
adequacy and sufficiency of which are hereby acknowledged, Borrower, Guarantors
and Lender agree as follows:

          1. Definitions.

               (a) Interpretation. For purposes of this Amendment, unless
otherwise defined herein, all capitalized terms used herein, shall have the
respective meanings ascribed to them in the Loan Agreement.

          2. Waiver.

               (a) Notwithstanding anything to the contrary contained in Section
5 of the Loan Agreement, subject to the terms and conditions contained herein,
Lender waives the automatic payment in full (i) of the KWS Supplemental
Revolving Loans through the date hereof as a result of the occurrence of the KWS
Supplemental Revolving Loan Termination Date solely by reason of the failure of
KWS to maintain a Fixed Charge Coverage Ratio of .43:1.0 as of the fiscal
quarter ended September 30, 2001.

               (b) Lender has not waived, and has no intention of waiving, any
other failure to comply with the Fixed Charge Coverage Ratio required to be
maintained as set forth in the definition of the KWS Supplemental Revolving Loan
Termination Date, which may have occurred before the date hereof, or may be
continuing on the date hereof or that may occur after the date hereof, other
than the failure to maintain a Fixed Charge Coverage Ratio of .43:1.0 as of the
fiscal quarter ended September 30, 2001. Lender reserves the right, in its
discretion, to exercise any or all of its rights and remedies arising under the
Financing Agreements, applicable law or otherwise as a result of any other
occurrence of the KWS Supplemental Revolving Loan Termination Date that may have
occurred before the date hereof, or is continuing on the date hereof, or that
may occur after the date hereof for non-compliance with the Fixed Charge
Coverage Ratio or otherwise, other than the failure to maintain a Fixed Charge
Coverage Ratio of .43:1.0 as of the fiscal quarter ended September 30, 2001.

               (c) Notwithstanding anything to the contrary contained in the
Loan Agreement and the other Financing Agreements, the calculation of the Fixed
Charge Coverage Ratio of KWS and Universal shall be made without giving effect
to the partial intercompany loan repayments described in numbered paragraphs 3
and 4 of the Consent Letter dated August 14, 2001 by and among Lender, Borrower
and Guarantors.

          3. Trademark License. Notwithstanding anything to the contrary
contained in the Loan Agreement and the other Financing Agreements, Lender
hereby consents to the (a) amendment of the current exclusive license agreement
between MTF Management and Morgan with respect to the “273” trademark and the
“674” trademark to provide that the license thereunder shall be non-exclusive to
the extent that Morgan shall be authorized to license its rights to Fleet Parts
and Service, Inc., as hereinafter provided and (b) license by Morgan to Fleet
Parts and Service, Inc., of an exclusive, non-transferable sublicense to use the
“273” trademark and the “674” trademarks pursuant to and in accordance with the
terms and conditions of the Settlement and Trademark License Agreement dated, as
of May __, 2001, as in effect on such date, each of which amendment and license
shall be in form and substance satisfactory to Lender.

          4. Intercompany Loans.

               (a) On or about the date hereof, MIC is making a partial
repayment of an intercompany loan to Borrower pursuant to the Intercompany Loan
Documents between them in the amount of $500,000. After giving effect to such
intercompany loan repayment, MIC hereby acknowledges that it is Solvent. For
purposes hereof, the term “Solvent” shall mean, at any time with respect to any
Person, that at such time such Person (i) is able to pay its debts as they
mature and has (and has reason to believe it will continue to have) sufficient
capital (and not unreasonably small capital) to carry on its business consistent
with its current practices as of the date hereof, and (ii) the assets and
properties of such Person at a fair valuation and at their present fair salable
value are greater than the Indebtedness of such Person (and with respect to MIC,
such Indebtedness shall be to the extent of the direct Indebtedness owing by MIC
to Lender pursuant to the Financing Agreements), and including subordinated and
contingent liabilities computed at the amount which, to the best of such
Person’s knowledge, represents an amount which can reasonably be expected to
become an actual or matured liability.

               (b) Notwithstanding anything to the contrary contained in Section
9.10(m)(ii) of the Loan Agreement, as a one-time accommodation, subject to the
terms and conditions contained herein, Lender hereby consents to an intercompany
loan (as contemplated by Section 9.10(m)) to be made not later than ninety (90)
days following the date hereof by Borrower to KWS or Brixius, pursuant to the
Intercompany Loan Documents between them and with the proceeds of the
intercompany loan repayment made by MIC to Borrower described above, in the
aggregate amount of up to $500,000, notwithstanding that after giving effect to
such loan, the Indebtedness of KWS and/or Brixius arising from all such
intercompany loans by Borrower to KWS and/or Brixius outstanding at such time
shall exceed the amount of the Guarantor Availability of KWS and for Brixius;
provided, that, each of the following conditions have been satisfied: (i) after
giving effect to such loan, no Event of Default shall exist or have occurred and
no event, act or condition shall have occurred or exist which with notice or
passage of time or both would constitute an Event of Default (after giving
effect to the consent contained herein) and (ii) the receipt by Lender of an
original of this Amendment, duly authorized, executed and delivered by Borrower
and Guarantors.

          5. Representations, Warranties and Covenants. In addition to the
continuing representations, warranties and covenants heretofore or hereafter
made by Borrower and Guarantors to Lender pursuant to the other Financing
Agreements, Borrower and Guarantors hereby represent, warrant and covenant with
and to Lender as follows (which representations, warranties and covenants are
continuing and shall survive the execution and delivery hereof and shall be
incorporated into and made a part of the Financing Agreements):

               (a) This Amendment has been duly authorized, executed and
delivered by Borrower and each Guarantor, and the agreements and obligations of
Borrower and each Guarantor contained herein constitute legal, valid and binding
obligations of Borrower and each Guarantor enforceable against Borrower and each
Guarantor in accordance with their respective terms.

               (b) Neither the execution and delivery of this Amendment, nor the
modifications to the Financing Agreements contemplated by this Amendment shall
violate any applicable law or regulation, or any order or decree of any court or
any governmental instrumentality in any respect or does or shall conflict with
or result in the breach of, or constitute a default in any respect under, any
indenture, including, without limitation, the Senior Note Indenture, or any
material mortgage, deed of trust, security agreement, agreement or instrument to
which Borrower and each Guarantor is a party or may be bound, or violate any
provision of the organizational documents of Borrower and each Guarantor.

               (c) All of the representations and warranties set forth in the
Loan Agreement as amended hereby, and the other Financing Agreements, are true
and correct in all material respects, except to the extent any such
representation or warranty is made as of a specified date, in which case such
representation or warranty shall have been true and correct as of such date.

               (d) After giving effect to the amendments to the Loan Agreement
provided in this Amendment, no Event of Default shall exist or have occurred and
no event, act or condition shall have occurred or exist which with notice or
passage of time or both would constitute an Event of Default.

          6. Conditions Precedent. The effectiveness of the waiver provided for
herein shall only be effective upon the satisfaction of each of the following
conditions precedent in a manner satisfactory to Lender:

               (a) no Event of Default shall have occurred and be continuing and
no event shall have occurred or condition be existing and continuing which, with
notice or passage of time or both, would constitute an Event of Default, after
giving effect to the waivers and amendments set forth herein; and

               (b) Lender shall have received a true, complete and correct copy
of the amendment to license agreement and the sublicense agreement, referred to
in Section 3 hereof, each of which shall be in form and substance satisfactory
to Lender.

          7. Effect of this Amendment. Except for the specific waiver and
amendments expressly set forth herein, no other waiver, changes or modifications
to the Financing Agreements, and no waivers of any provisions thereof are
intended or implied, and in all other respects the Financing Agreements are
hereby specifically ratified, restated and confirmed by all parties hereto as of
the date hereof. To the extent of conflict between the terms of this Amendment
and the other Financing Agreements, the terms of this Amendment shall control.
The Loan Agreement and this Amendment shall be read and construed as one
agreement.

          8. Governing Law. The rights and obligations hereunder of each of the
parties hereto shall be governed by and interpreted and determined in accordance
with the internal laws of the State of New York (without giving effect to
principles of conflicts of laws).

          9. Binding Effect. This Amendment shall be binding upon and inure to
the benefit of each of the parties hereto and their respective successors and
assigns.

          10. Counterparts. This waiver may be executed in any number of
counterparts, but all of such counterparts shall together constitute but one and
the same agreement. In making proof of this waiver, it shall not be necessary to
produce or account for more than one counterpart thereof signed by each of the
parties thereto.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

     Please sign in the space provided below and return a counterpart of this
Amendment, whereupon this Amendment, as so agreed to and accepted by Lender,
shall become a binding agreement among Borrower, Guarantors and Lender.

    Very truly yours,

                           J.B. POINDEXTER & CO., INC.

                          By:________________________

                          Title:_____________________

AGREED AND ACCEPTED:

CONGRESS FINANCIAL CORPORATION

By:_________________________________

Title:______________________________

ACKNOWLEDGED AND CONSENTED TO:

EFP CORPORATION

By:_____________________________

Title:__________________________

LOWY GROUP, INC.

By:_____________________________

Title:__________________________

[SIGNATURES CONTINUE ON NEXT PAGE]

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

MAGNETIC INSTRUMENTS CORP.

By:_____________________________

Title:___________________________

MORGAN TRAILER MFG. CO.

By:_______________________________

Title:____________________________

TRUCK ACCESSORIES GROUP, INC.

By:_______________________________

Title:____________________________

RAIDER INDUSTRIES INC.

By:_______________________________

Title:____________________________

KWS MANUFACTURING COMPANY, INC.

By:______________________________

Title:___________________________

UNIVERSAL BRIXIUS, INC.

By:______________________________

Title:___________________________

[SIGNATURES CONTINUE ON NEXT PAGE]

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

MORGAN TRAILER FINANCIAL CORPORATION

By:_______________________________

Title:____________________________

MORGAN TRAILER FINANCIAL MANAGEMENT, L.P.

By: MORGAN TRAILER MFG. CO., as General Partner

By:__________________________________

Title:_________________________________